Exhibit TD Bank Financial Group Comments On Expected Impact of TD Ameritrade Holding Corp.’s Fourth Quarter Earnings TORONTO, ON October 23, 2008 - TD Bank Financial Group announced today that it expects TD Ameritrade’s fourth quarter earnings to translate into a contribution of CDN$60 million to fourth quarter net income for its Wealth Management segment. TD Bank Financial Group willrelease its fourth quarter financial results and webcast its quarterly earnings conference call live on the internet on Thursday December 4, 2008.Conference call and webcast details will be announced closer to the date. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. TD Bank Financial Group is the seventh largest bank in North America by branches and serves approximately 17 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking through TD Banknorth and Commerce Bank (to be known together as TD Bank); and Wholesale Banking, including TD Securities.
